       Case 2:21-cm-00214-AB Document 1 Filed 08/23/21 Page 1 of 4 Page ID #:1



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JONATHAN GALATZAN
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7       Federal Courthouse, 14th Floor
        312 North Spring Street
        Los Angeles, California 90012
8       Telephone: (213) 894-2569
        Facsimile: (213) 894-0142
9       E-mail: Victor.Rodgers@usdoj.gov
10   Attorneys for
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                 WESTERN DIVISION

15   IN THE MATTER OF THE SEIZURE OF         2:21-CM-00214
     $168,500.00 IN US CURRENCY AND 24
16   MISCELLANEOUS COLLECTIBLE COINS         STIPULATION EXTENDING UNITED
                                             STATES OF AMERICA’S TIME TO FILE
17                                           COMPLAINT FOR FORFEITURE;
                                             [PROPOSED] ORDER THEREON LODGED
18                                           UNDER SEPARATE COVER

19

20        It is hereby stipulated by and between the United States of

21   America (“United States” or “the government”) and claimant Carroll

22   Ball (“claimant”) by and through their respective attorneys, as

23   follows:

24        1.    Pursuant to the claim that the United States alleges was

25   received by the Federal Bureau of Investigation (the “FBI”) on June

26   1, 2021, claimant filed a claim in the FBI administrative forfeiture

27   proceedings to $168,500.00 in U.S. Currency (United States Asset

28   Identification Number 21-FBI-002923) and 24 Miscellaneous Collectible
       Case 2:21-cm-00214-AB Document 1 Filed 08/23/21 Page 2 of 4 Page ID #:2



1    Coins (United States Asset Identification Number 21-FBI-003339).            The

2    $168,500.00 in U.S. Currency and 24 Miscellaneous Collectible Coins

3    are hereinafter referred to as the “property.”

4         2.    It is the United States’ position that the FBI sent the

5    written notice of intent to forfeit required by 18 U.S.C.

6    § 983(a)(1)(A) to all known interested parties, the time has expired

7    for any person to file a claim to the property under 18 U.S.C. §

8    983(a)(2)(A)-(E), and no person other than claimant has filed a claim

9    to the property as required by law in the administrative forfeiture
10   proceedings.
11        3.    Under 18 U.S.C. § 983(a)(3)(A), the United States is
12   required to file a complaint for forfeiture against the property
13   alleging that the property is subject to forfeiture within 90 days
14   after a claim has been filed in the administrative forfeiture
15   proceedings, which in this case would be August 30, 2021, unless the
16   court extends the deadline for good cause shown or by agreement of
17   the parties.
18        4.    As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish

19   by agreement to extend to November 29, 2021 the time in which the

20   United States is required to file a complaint for forfeiture against

21   the property alleging that the property is subject to forfeiture, so

22   that the government can investigate this matter and determine whether

23   this matter can be settled without the government having to initiate

24   a civil judicial forfeiture action.

25        5.    Claimant knowingly, intelligently, and voluntarily gives up

26   any right claimant may have under 18 U.S.C. § 983(a)(3)(A)-(C) to

27   require the United States to file a complaint for forfeiture against

28   the property alleging that the property is subject to forfeiture by

                                          2
       Case 2:21-cm-00214-AB Document 1 Filed 08/23/21 Page 3 of 4 Page ID #:3



1    August 30, 2021 and any right claimant may have to seek dismissal of

2    any complaint on the ground that it was not filed on or before such

3    date.

4         6.    The parties agree that the deadline by which the United

5    States shall be required to file a complaint for forfeiture against

6    the property alleging that the property is subject to forfeiture

7    shall be extended to November 29, 2021.

8         SO STIPULATED.

9    DATED: August 23, 2021            TRACY L. WILKISON
                                       Acting United States Attorney
10                                     SCOTT M. GARRINGER
                                       Assistant United States Attorney
11                                     Chief, Criminal Division
                                       JONATHAN GALATZAN
12                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
13

14                                     __/s/ Victor A. Rodgers___________
                                       VICTOR A. RODGERS
15                                     Assistant United States Attorney
                                       Attorneys for
16                                     UNITED STATES OF AMERICA
17
     DATED: August 23, 2021            PAUL L. GABBERT
18

19
                                       __/s/ Paul L. Gabbert_____________
20                                     PAUL L. GABBERT
21                                     Attorney for Claimant
                                       CARROL BALL
22

23

24

25

26

27

28

                                          3
          Case 2:21-cm-00214-AB Document 1 Filed 08/23/21 Page 4 of 4 Page ID #:4



1                               PROOF OF SERVICE BY MAILING

2            I am over the age of 18 and not a party to the within action.           I

3    am employed by the Office of the United States Attorney, Central

4    District of California.        My business address is 312 North Spring

5    Street, 14th Floor, Los Angeles, California 90012.

6            On August 23, 2021, I served a copy of: STIPULATION EXTENDING

7    UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR FORFEITURE on

8    each person or entity named below by enclosing a copy in an envelope

9    addressed as shown below and placing the envelope for collection and
10   mailing on the date and at the place shown below following our
11   ordinary office practices.
12   TO:

13   Paul L. Gabbert, Esq.
     2530 Wilshire Boulevard, 2nd Floor
14   Santa Monica, CA 90403
15    X     I am readily familiar with the practice of this office for
16   collection and processing correspondence for mailing.             On the same
17   day that correspondence is placed for collection and mailing, it is
18   deposited in the ordinary course of business with the United States
19   Postal Service in a sealed envelope with postage fully prepaid.
20           I declare under penalty of perjury under the laws of the United
21   States of America that I am employed in the office of a member of the
22   bar of this Court, at whose direction the service was made, and that
23   the foregoing is true and correct.
24           Executed on August 23, 2021 at Los Angeles, California.
25                                              /s/ Paul J. Read
26                                              Paul J. Read
                                                Paralegal, FSA
27

28
